IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1821
                             Filed January 21, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

PATRICK RYAN THOMPSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Guthrie County, Brad McCall, Judge.



      Patrick Thompson appeals his convictions of murder and arson.

AFFIRMED.




      Martha J. Lucey, State Appellate Defender, and Stephan J. Japuntich,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Genevieve Reinkoester, Assistant

Attorney General, for appellee.




      Heard by Mullins, P.J., and May and Schumacher, JJ.
                                           2


MULLINS, Presiding Judge.

       Patrick Thompson appeals his convictions of murder and arson. He argues

the district court erred in failing to issue a spoliation jury instruction and in denying

his motion to exclude expert witnesses, the evidence was not sufficient to support

the convictions, and trial counsel provided ineffective assistance.

I.     Background Facts and Proceedings

       At 12:24 a.m. on May 15, 2017, the Guthrie County Sheriff’s Department

was alerted to a house fire. Guthrie Center and Panora Fire Departments were

dispatched to the scene. The Guthrie Center home belonged to Shirley Exline,

who shared the home with her adult son, William Long, a grandchild, P.E., and a

great grandchild, S.C.1 The two children perished in the fire. Patrick Thompson

was charged with two counts of murder in the first degree, in violation of Iowa Code

sections 707.1 and 707.2(1)(b) (2017), and arson in the first degree, in violation of

Iowa Code sections 712.1 and 712.2(1)(b).2

       This case involves extended family members of Shirley Exline. Thompson

is Shirley’s step-grandchild and the step-brother of P.E.         Shirley has several

children including William Long and James Exline. James is the father of P.E. and

N.E., and is the step-father of Thompson and T.D. S.C. is the great-grandchild of

Shirley and the granddaughter of an older sister of James.

       Thompson was found guilty after a jury trial. He appeals his conviction.




1Long passed away prior to trial from illness unrelated to the fire.
2Thompson initially had other charges pending that were dismissed prior to his
conviction.
                                           3


II.    Discussion

       A.     Spoliation Instruction

       “A spoliation instruction is ‘a direction to the jury that it [may] infer from the

State’s failure to preserve [evidence] that the evidence would have been adverse

to the State.’” State v. Hartsfield, 681 N.W.2d 626, 630 (Iowa 2004) (quoting State

v. Vinick, 398 N.W.2d 788, 795 (Iowa 1987)). Thompson argues we should review

the record for correction of errors at law. Id. at 630–31. He relies on our supreme

court’s statement that a “trial court does not have discretion to refuse a spoliation

instruction when the defendant has generated a jury question on the spoliation

inference.” Id. at 631. The court has since expanded its discussion, stating that

“review of alleged instructional error depends upon the nature of the supposed

error.” Alcala v. Mariott Int’l, Inc., 880 N.W.2d 699, 707 (Iowa 2016). In Alcala, the

court noted the similarity between a “district court’s refusal to give an inference

instruction on spoliation” and discovery sanctions.         Id.   The court ultimately

explained that review of a district court’s refusal to provide a spoliation instruction

is for abuse of discretion “because that instruction acts as a discovery sanction

and discovery sanctions are discretionary.” Id. The elements of a spoliation

inference are met when “(1) [the] evidence exists, (2) it is in the possession or

under the control of the State, (3) it would have been admissible at trial, and (4) the

State intentionally destroyed the evidence.” Hartsfield, 681 N.W.2d at 631.

       Thompson’s argument targets the fourth element, intentional destruction of

evidence. Thompson does not, however, argue the State intentionally destroyed

evidence.    He argues the State’s failure to properly package evidence is

“tantamount to intentional destruction.”
                                        4


      “Spoliation involves more than destruction of evidence. Application of the

concept requires an intentional act of destruction. Only intentional destruction

supports the rationale of the rule that the destruction amounts to an admission by

conduct of the weakness of one’s case.” State v. Langlet, 283 N.W.2d 330, 333

(Iowa 1979). “Neither the rationale of the spoliation inference nor any authorities

found support submission of the inference [of spoliation] in the case of

unintentional destruction.” Id. at 334. “The issue [of spoliation] should not be

submitted to a jury merely upon a claim of spoliation made by a party, but only

where substantial evidence exists to support findings” on each of the four elements

described above. Id. at 335.

      Thompson drove a motorcycle and wore a motorcycle suit, helmet, and

gloves. The morning after the fire, Thompson directed N.E. to deliver the suit,

helmet, and gloves to a friend who lived nearby. When law enforcement officials

arrived at the friend’s home to collect the evidence, they reported it smelled of

gasoline. There is no dispute that the proper collection method would be to place

the evidence in a nylon bag. The nylon bags are expensive, and departments do

not always have them. In this case, while waiting for a warrant to collect the

evidence, which took more than two hours, law enforcement officials attempted to

locate a nylon bag and were unable to do so. The items were placed in a paper

bag and then placed in the trunk of the collecting officer’s car. When the paper

bag was delivered to the lab for testing, it was placed in a nylon bag. Later, when

the bag was opened, the smell of gasoline had dissipated.

      The record reveals that the motorcycle suit, helmet, and gloves were not

placed in the preferred nylon bag. However, there were efforts made to obtain a
                                           5


nylon bag. There is no evidence in the record that the failure to obtain a nylon bag

was intentional, and we will not elevate that failure to “tantamount to intentional

destruction.” Accordingly, the district court did not abuse its discretion in finding

the evidence insufficient to generate a jury instruction on the spoliation inference

and in refusing to instruct the jury on spoliation.

       B.     Expert Witnesses

       “We review a trial court’s decision to admit or exclude expert testimony for

an abuse of discretion.’” Ranes v. Adams Lab’ys, Inc., 778 N.W.2d 677, 685 (Iowa

2010). We examine the district court’s determination on admissibility of expert

witness testimony to determine whether “the court exercised [its] discretion on

grounds or for reasons clearly untenable or to an extent clearly unreasonable.” Id.

(quoting State v. Maghee, 573 N.W.2d 1, 5 (Iowa 1997)).            Courts must ask

(1) whether expert testimony “‘will assist the trier of fact’ in understanding ‘the

evidence or to determine a fact in issue,’” and (2) if the expert “is qualified as an

expert by knowledge, skill, experience, training, or education.” Id. (quoting Iowa

R. Evid. 5.702). Iowa courts generally have a “liberal view on the admissibility of

expert testimony.” Id. There is no degree, particular education, or specialty

certification required to qualify an expert “as long as the testimony is within the

general area of expertise of the witness.” Id. at 687. “The proponent of the

evidence has the burden of demonstrating to the court as a preliminary question

of law the witness’s qualifications and the reliability of the witness’s opinion.” Id.

at 686. Once the court has completed a preliminary analysis of an expert witness’s

proposed testimony and has deemed it admissible, any remaining argument

regarding the expert’s qualifications targets the weight of the evidence not its
                                          6

admissibility. Hutchison v. Am. Fam. Mut. Ins. Co., 514 N.W.2d 882, 558 (Iowa

1994).

         Thompson takes issue with admission of the testimony of Mike Lillebo,

David Embleton, Brady Langgaard, Matt Harmann, and Stephanie Yocco. Lillebo

is a Special Agent with the State Fire Marshal’s Office and personally participated

in the investigation of the fire. Embleton and Harmann serve as Chiefs for their

respective local fire departments, and Langgaard is a firefighter.          All three

witnesses responded to the fire scene and participated in the emergency

response. Yocca is a criminalist with the Iowa Division of Criminal Investigation

(DCI). Yocca photographed the scene and participated in lab tests of evidence.

         Following a hearing on Thompson’s motion to exclude the witnesses, the

district court found the arguments targeted at Lillebo “go not to the admissibility of

[the] opinions, but to the weight to be given to those opinions by the trier of fact.”

Lillebo’s testimony was deemed admissible. The district court also found Yocca

was qualified to testify by her training, education, and experience in the DCI Crime

Lab. Her testimony regarding testing evidence for ignitable liquid was deemed

admissible because it would “assist the jury in understanding the evidence or

determining facts in issue.” Regarding Embleton, Harmann, and Langgaard, the

district court noted it had not received information about educational backgrounds

of the witnesses. It did, however, note that all three witnesses had personally

observed the fire and that testimony would be admissible if relevant. The district

court declined to rule on the three remaining witnesses as experts.

         On our review of the record, the testimony of Embleton, Harmann, and

Langgard focused on their history and experience as firefighters and their personal
                                          7


experiences with the Exline home fire. It does not appear that they testified as

expert witnesses. We find no abuse of discretion in allowing the firefighters to

testify as lay witnesses.

       The district court made the following findings regarding Lillebo’s

qualifications:

       Lillebo, who has some post-high school education but no degree,
       began his career in law enforcement as a Military Policeman in the
       United States Army. From 1993 to 2000 Lillebo was with the Iowa
       State Patrol, initially as a State Trooper and then as a Trooper Pilot.
       In 1993 Lillebo went to work with the State Fire Marshal’s Office.
       Since then he has acted as both a Fire Inspector and an Arson
       Investigator. He has worked continuously as an Arson Investigator
       since 2010.
               Lillebo first received training in fire origin and cause
       investigations in 2003. He also acknowledged familiarity with
       [National Fire Protection Association (NFPA)] guidelines and
       standards and confirmed those guidelines and standards were
       followed in the investigation of the fire at issue in this case. Lillebo
       testified he has conducted more than 250 fire origin and cause
       investigations in his career.

(Footnotes omitted.) Lillebo’s curriculum vitae was also submitted to the court,

revealing extensive experience in the years he has served the State Fire Marshal.

Although Lillebo does not have a particular degree related to science, he has years

of experience investigating fires and has participated in several trainings related to

fire and arson investigation. Lillebo testified his opinions were based on the totality

of the circumstances of the fire and that he and other investigators utilized NFPA

guidelines and the scientific method to investigate the fire.

       The district court made the following findings related to the qualifications of

Yocca.

       Yocca has a BS in forensic science with minors in chemistry and
       biology as well as a Master’s Degree in forensic science. She has
       been employed at the DCI Crime Lab for about three years. One of
                                           8


       her primary responsibilities at the lab is to test various items in
       connection with fire scene investigations to determine the presence
       of ignitable fluids. She estimates she has conducted tests on
       materials from more than 300 fires.
               It is clear Yocca has the qualifications, based upon her
       experience, training and education, to offer expert opinions related
       to her testing of the various items for the presence of ignitable fluids.
       Furthermore, based on the deposition record before the Court it does
       not appear her opinions regarding the reason she failed to find
       ignitable fluids go beyond the scope of her experience, training and
       education. Such testimony will assist the jury in understanding the
       evidence or determining facts in issue.

Yocca has extensive formal education in forensic science. She also has three

years of experience in testing fire evidence for ignitable fluids, the very topic on

which she testified.

       Experts Lillebo and Yocca both presented evidence of education, training,

and experience in the areas of fire investigation related directly to their testimony.

The issues Thompson raised regarding these experts relate to the weight of the

evidence and not to admissibility. See id. On our review of the record, we find the

district court did not abuse its discretion in denying the motion to exclude the expert

witnesses.

       C.     Sufficiency of the Evidence

       “Challenges to sufficiency of the evidence are reviewed for correction of

errors at law.” State v. Hansen, 750 N.W.2d 111, 112 (Iowa 2008). “Evidence is

substantial if it would convince a rational trier of fact the defendant is guilty beyond

a reasonable doubt.” Id. “In reviewing challenges to the sufficiency of evidence

supporting a guilty verdict, courts consider all of the record evidence viewed ‘in the

light most favorable to the State, including all reasonable inferences that may be

fairly drawn from the evidence.’” State v. Sanford, 814 N.W.2d 611, 615 (Iowa
                                           9

2012) (quoting State v. Keopasaeuth, 645 N.W.2d 637, 639–40 (Iowa 2002)). On

appellate review, “We will consider all the evidence presented, not just the

inculpatory evidence.” Id.

       Thompson argues (1) the evidence fails to show he started the fire, and

(2) that the fire was intentionally started. Thompson’s claims target his arson

conviction. Arson is defined as:

       Causing a fire or explosion, or placing any burning or combustible
       material, or any incendiary or explosive device or material, in or near
       any property with the intent to destroy or damage such property, or
       with the knowledge that such property will probably be destroyed or
       damaged, . . . whether or not any such property is actually destroyed
       or damaged.

Iowa Code § 712.1(1). “Arson is arson in the first degree when the presence of

one or more persons can be reasonably anticipated in or near the property which

is the subject of the arson, or the arson results in the death of a fire fighter, whether

paid or volunteer.” Id. § 712.2(1).

       The opinions of expert witnesses conflicted regarding the origin and cause

of the fire. Lillebo opined the fire began on the exterior of the home, on the south

porch. Lillebo testified the cause of the fire was “open flame to an ignitable liquid,

incendiary fire.” Lillebo also testified the investigation ruled out an electrical event

caused by wiring and appliances on the porch, and the burned vehicles that were

parked outside the garage. He also testified the fire was unusual in that it was

widespread at the base, rather than developing “up and out” as “normal” flames

develop.

       The defense expert also opined the fire originated on the south porch. The

defense expert was unable to identify a cause of the fire, but testified one possibility
                                         10


was extension cords used to power appliances located on the porch. Neighbors

who called the police the night of the fire noted the fire began on the outside of the

home, on the south side of the porch.

       The homeowner, Shirley, testified that during the fire, she saw someone

fleeing from her home. She initially reported the person was short and the body

type physically resembled N.E. When deposed, Shirley said it was hard to tell

what the person looked like because it was dark outside and the room was full of

smoke. She also said the person was big and tall. At trial, Shirley testified she

could not identify the person she saw that night.

       The record shows that the Iowa Department of Human Services was

involved with the family, investigating allegations of child sex abuse against both

James and N.E. Cell phone records reveal that James and his wife, Christene,

were angry with Shirley.      Those records also show James and Thompson

discussed taking action to disable the vehicles that were available to Shirley, to

prevent her from appearing for the next juvenile court hearing in the sex-abuse

case set to occur on May 21, 2017. James stated he could not disable the cars

himself nor could he transport Thompson to Shirley’s home because he needed

an alibi. Thompson’s text messages show he volunteered that he could drive his

motorcycle to Shirley’s home wearing a helmet, park a few blocks away, and walk

to the home.      Christene also exchanged text messages with Thompson,

expressing anger with the biological mother of P.E. The conversation included the

following exchange:

              Thompson: Kill all the bitches with their head games.
              Christene: Might.
                                         11


             Thompson: Yeah. It’s the killing that entices me. Sounds so
      good sometimes.
             Christene: If it wasn’t against the law and I didn’t let them win,
      it might be good.
             Thompson: Yeah, it might.

The day before the fire, Thompson and James had the following text message

exchange:

            James: You guys still coming today?
            Thompson: Yep
            James: Okay. [Christene] doesn’t think you guys will, so I
      guess she will be surprised.
            Thompson: Yeah, we’re going to run [his girlfriend] home
      around noon or one. Then come there.
            James: You bringing the bike still?
            James: Is it still planned?
            Thompson: Yep.

Shirley testified that when James learned of the fire, he and Christene came into

town and stood a few blocks away from the scene. Shirley tried to speak to James,

but he would not interact with her. She also testified Christene laughed while

Shirley tried to speak to James.

      Thompson and N.E. spent the evening of May 14, 2017 (hours before the

fire), at the home of James and Christene to celebrate Mother’s Day. Thompson

initially told police he left at 10:30 or 11:00 p.m. and returned to his home in

Nevada. N.E. testified Thompson arrived at their shared apartment between 3:00

and 4:00 a.m. Video evidence from traffic cameras on the route identified by

Thompson shows a motorcycle on the highway around 2:30 a.m., which would

corroborate N.E.’s timeline of the evening. T.D., a half-sibling of Thompson and

step-sibling of N.E., testified she saw N.E. as he drove home that night. T.D.

testified that when she arrived at the home of James and Christene, Thompson
                                         12


was also present and left around 10:40 p.m. Cell phone records reveal that

Thompson did not call his girlfriend to say goodnight until after 3:00 a.m.

       Testimony at trial shows that the morning after the fire, Thompson asked

N.E. to deliver his motorcycle suit, helmet, and gloves to a neighbor. Thompson

told the investigating officer he had a motorcycle helmet and a jacket, but no

special riding gear. When he was interviewed, N.E. told police Thompson did have

a motorcycle suit, and that he delivered it to the neighbor. When police arrived to

collect the motorcycle suit, helmet, and gloves from the neighbor, the items

allegedly had a strong odor of gasoline. But when tested, none of the items had

traces of gasoline.

       Thompson also told investigating officers he did not have saddlebags

attached to his motorcycle. Testimony from Thompson’s co-workers revealed he

did have saddlebags, that they were removed from the motorcycle after the fire,

and that they had been left on the workplace premises, in an office and under a

desk. However, testimony also showed Thompson and all other employees had

access to the office, routinely left personal items in the office, and used the desk

to gain computer access. There was also a blowtorch that went missing from

Thompson’s employer around the date of the fire. But, another employee was

terminated following the fire for allegedly removing company property from the

premises.

       From the evidence presented, a rational factfinder could make a number of

findings. Based on expert testimony about the fire itself, a rational factfinder could

find the fire’s origin was on the south porch of the home and was not due to faulty

wiring, electronics, or an act of nature like lightning. From that same testimony, a
                                         13


rational factfinder could find the cause of the fire was incendiary. A rational

factfinder could also find there was a significant amount of animosity between

Shirley and James, who with his wife and stepchildren, were critical of and at least

verbally hostile toward Shirley.      A rational factfinder could further find that

Thompson’s whereabouts from just before 11:00 p.m. on May 14 to between 3:00

and 4:00 a.m. on May 15, 2017 are unknown. Moreover, a rational factfinder could

find Thompson took steps to conceal certain relevant possessions from

investigators including his motorcycle suit, helmet, gloves, and saddlebags. On

our review of the record, we conclude there is sufficient evidence from which a

rational factfinder could find Thompson guilty beyond a reasonable doubt of arson

in the first degree. See Hansen, 750 N.W.2d at 112.

      D.     Ineffective Assistance

      Claims of ineffective assistance of counsel are reviewed de novo. State v.

Kuhse, 937 N.W.2d 622, 627 (Iowa 2020). Ineffective-assistance claims related

to judgments and sentences entered prior to July 1, 2019 may be considered on

direct appeal. State v. Macke, 933 N.W.2d 226, 228 (Iowa 2019). “Thus, we will

decide whether the appellate record is adequate to determine the claim. If not, the

claim will be preserved for postconviction relief.” Kuhse, 937 N.W.2d at 627

(quoting State v. Brothern, 832 N.W.2d 187 192 (Iowa 2013)).

      Thompson argues generally that if any of his other claims on appeal fail,

they should be reviewed through the lens of ineffective assistance of counsel. The

State responded to the claim in a footnote only. The State argues the generality

of Thompson’s claim and his failure to identify how trial counsel was ineffective

render the claim waived pursuant to Iowa Rule of Appellate Procedure
                                         14


6.903(2)(g)(3). The rule provides an appellant’s brief must state “the appellant’s

contentions and the reasons for them with citations to the authorities relied on and

references to the pertinent parts of the record in accordance with rule 6.904(4).

Failure to cite authority in support of an issue may be deemed waiver of that issue.”

Iowa R. App. R. 6.903(2)(g)(3). The failure to cite authority has rendered the

development of the ineffective-assistance claim insufficient to allow its

consideration. In this situation, we “should not consider that claim, but [we] should

not outright reject it.” State v. Harris, 919 N.W.2d 753, 754 (Iowa 2018). Instead,

we “must preserve it for a postconviction-relief proceeding.” State v. Johnson, 784

N.W.2d 192, 198 (Iowa 2010).

       Thompson’s brief makes broad statements about the legal framework

supporting ineffective-assistance claims but fails to identify any alleged error on

behalf of his trial counsel. Accordingly, we do not consider that claim, but preserve

it for a possible postconviction-relief proceeding.

III.   Conclusion

       Thompson has failed to show there was an intentional destruction of

evidence to necessitate a spoliation instruction. Because the expert witnesses

were qualified in accordance with the Iowa Rules of Evidence, the district court did

not abuse its discretion in denying Thompson’s motion to exclude. Following our

review of the record, we conclude a rational factfinder could find Thompson guilty

beyond a reasonable doubt of arson in the first degree. Thompson’s ineffective-

assistance-of-counsel claim is preserved for a possible postconviction-relief

proceeding.

       AFFIRMED.